Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,695,525. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons articulated in item 4 below. The current application’s claim limitations  are emboldened while the copending application’s claim limitations are not. 
Claim 1 claims: A gas valve adapted for controlling a flow of a medical gas for oxygen therapy in case of spontaneous breathing, the gas valve comprising: a connection component for connecting the gas valve to an external supply, a regulating system configured for selecting and supplying a pulsating flow of medical gas or a continuous flow of medical gas, in which the regulating system comprises a first sub-regulating system for supplying a pulsating flow and a second sub-regulating system for supplying a continuous flow.  
Claim 9 claims: The gas valve according to claim 1, wherein the first sub-regulating system and the second sub-regulating system are implemented by a control element.
Claim 10 claims: A gas valve according to claim 9, wherein the control element is a rotating element and wherein selection in the first sub-regulating system is performed by rotating the control element in a first direction while selection in the second sub-regulating system is performed by rotating the control element in the other direction.
Claim 1 claims: A gas valve adapted for controlling the flow of a medical gas for oxygen therapy in case of spontaneous breathing, the gas valve comprising a connection component for connecting the gas valve to an external supply; a regulating system configured for selecting between either a pulsating flow of medical gas or a continuous flow of medical gas to be delivered, and for supplying the pulsating flow of medical gas or the continuous flow of medical gas according to said selecting, the pulsating flow of medical gas being based on underpressure generated by inhalation of the patient, the regulating system comprising a selection element configured to provide selecting between the pulsating flow or the continuous flow, and further configured to provide a selection between different flow rates for the pulsating flow being selectable through the selection element wherein the selection element is a selection ring in which the flow rate for pulsating flow can be selected by rotating the ring; wherein the regulating system contains a flow rate regulator for controlling a flow rate of the continuous flow of medical gas and supplying the flow rate of the continuous flow of medical gas, and wherein said selecting between the pulsating flow or the continuous flow is provided by movement of the selection ring along a first direction, and selecting the flow rate of the continuous flow of medical gas is provided by movement of the selection ring along a second direction, the second direction being different than the first direction.
While the present claimed invention as claimed in claims 1, 9, and 10 are not identical to allowed claim 1 of the copending application, they are obvious variants of one another. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102(a)(1) which forms the basis for all anticipation rejections set forth in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 6, 9, 12, 13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Thomson et al. U.S. 2009/020560 (see IDS). 
	On claim 1, Thomson cites: 
A gas valve (figure 13 and [0047] gas control valve 78) adapted for controlling a flow of a medical gas for oxygen therapy in case of spontaneous breathing, the gas valve comprising: 
a connection component for connecting the gas valve to an external supply (gas supply line 126), a regulating system configured for selecting and supplying a pulsating flow of medical gas (Abstract: The flow controller includes a low threshold pressure sensor which is actuated by means of a recurrent low pressure pulse generated by the automatic resuscitator itself through the cycling of the resuscitator and remains essentially unaffected by the respiratory cycling of the patient, thus preventing false triggers and greatly simplifying the flow controller operation and format) or a continuous flow of medical gas ([0048] valve stays open and permit gas flow from gas supply. By definition, this is continuous flow), in which the regulating system comprises a first sub-regulating system for supplying a pulsating flow and a second sub-regulating system for supplying a continuous flow (see above). 
On claim 4, Thompson cites: 
The gas valve according to claim 1, wherein the second sub-regulating system is a flow rate meter. [0048] Processor 66 uses the signal generated by pressure sensor 54 and based on a reading of a low pressure signal, sends a signal via cable 132 to primary gas control valve 78, which may be either a solenoid type valve or common supply gas flow meter to cause the opening and closing of the primary gas control valve and thus regulate the flow of gas from gas supply 52. 
On claim 5, Thompson cites: 
The gas valve according to claim 4, wherein the gas valve furthermore is configured so that the second sub-regulating system indicates an amount of medical gas used during a pulsating flow regime. [0046] Referring to FIG. 1, monitor and gas flow controller 50 comprises a printed circuit board (PCB) 62 having a processor 66 configured to receive input regarding low pressure signals from pressure sensor 54, and use of that signal to either turn on or turn off gas flow from the gas supply to the automatic resuscitator. Thus monitor and gas flow controller 50 facilitates conservation of the amount of therapeutic gas supplied to the automatic resuscitator by providing gas only during the inhalation phase by the automatic resuscitator 90. The exhalation time may be defined by a clock function against timer function embedded in printed circuit board 62 such that upon reaching an operator defined time, the monitor and flow controller 50 turns the gas flow on. The cited “turning off of the gas supply during a patient’s exhalation” is considered to be the same as a “pulsating flow regime.” The claimed “indication” is the cited feature of the flow controller sending low pressure signals to turn on or turn off gas flow from the gas supply. 
On claim 6, Thomson cites:
The gas valve according to claim 1, wherein the flow rate of a pulsed flow and/or a flow rate of the continuous flow is selectable in a stepwise manner. [0046] Referring to FIG. 1, monitor and gas flow controller 50 comprises a printed circuit board (PCB) 62 having a processor 66 configured to receive input regarding low pressure signals from pressure sensor 54, and use of that signal to either turn on or turn off gas flow from the gas supply to the automatic resuscitator. Thus, monitor and gas flow controller 50 facilitates conservation of the amount of therapeutic gas supplied to the automatic resuscitator by providing gas only during the inhalation phase by the automatic resuscitator 90. The exhalation time may be defined by a clock function against timer function embedded in printed circuit board 62 such that upon reaching an operator defined time, the monitor and flow controller 50 turns the gas flow on.
Further, the processor may divide the triggered time against a maximum cycle time entered by the operator, such a ratio of inhalation to exhalation can occur and the gas flow controller is operated accordingly.
The above “ration of inhalation to exhalation” is the flow performed in the claimed “stepwise manner.” 
On claim 9, Thompson cites: 
The gas valve according to claim 1, wherein the first sub-regulating system and the second sub-regulating system are implemented by a control element. [0046] Monitor and flow controller 50.  
On claim 12, Thompson cites: 
A gas valve according to claim 1, wherein the gas valve is adapted for allowing oxygen therapy in case of spontaneous breathing, wherein the pulsating flow of medical gas is being based on underpressure generated by inhalation of a patient. 
[0046] Referring to FIG. 1, monitor and gas flow controller 50 comprises a printed circuit board (PCB) 62 having a processor 66 configured to receive input regarding low pressure signals from pressure sensor 54, and use of that signal to either turn on or turn off gas flow from the gas supply to the automatic resuscitator. Thus, monitor and gas flow controller 50 facilitates conservation of the amount of therapeutic gas supplied to the automatic resuscitator by providing gas only during the inhalation phase by the automatic resuscitator 90. The exhalation time may be defined by a clock function against timer function embedded in printed circuit board 62 such that upon reaching an operator defined time, the monitor and flow controller 50 turns the gas flow on.
On claim 13, Thompson cites: 
A gas valve according to claim 1, wherein the second sub-regulating system is adapted for enabling a flow rate of more than 10 litres of medical gas per minute. See the rejection of claim 3, which discloses the same subject matter as claim 12 and is rejected for the same reasons. 
On claim 15, Thompson cites: 
A gas valve according to claim 1, wherein the gas valve system is configured for automatically initiating the valve in pulsating mode.  [0046] Referring to FIG. 1, monitor and gas flow controller 50 comprises a printed circuit board (PCB) 62 having a processor 66 configured to receive input regarding low pressure signals from pressure sensor 54, and use of that signal to either turn on or turn off gas flow from the gas supply to the automatic resuscitator. Thus monitor and gas flow controller 50 facilitates conservation of the amount of therapeutic gas supplied to the automatic resuscitator by providing gas only during the inhalation phase by the automatic resuscitator 90.
On claim 17, Thompson cites: 
A gas valve according to claim 15, wherein the gas valve is adapted for closing the pulsating flow on the basis of a pre-determined signal. [0046] Referring to FIG. 1, monitor and gas flow controller 50 comprises a printed circuit board (PCB) 62 having a processor 66 configured to receive input regarding low pressure signals from pressure sensor 54, and use of that signal to either turn on or turn off gas flow from the gas supply to the automatic resuscitator. The claimed “predetermined signal” is the cited “low pressure signals from pressure sensor 54, and use of that signal to either turn on or turn off gas flow from the gas supply to the automatic resuscitator.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al. U.S. 2009/020560. 
On claim 3, Thompson cites except: 
The gas valve according to claim 1, wherein the second sub-regulating system is a flow rate regulator equipped for at least controllably selecting the flow rate of the continuous flow in a range of 2 litres per minute to 8 litres per minute. Thompson, [0062] discloses Gas Flow Rates: Up to and including 40 liters per minute. This is inclusive of the claimed 2 liters per minute to 8 liters per minute. Also, [0047] FIG. 13 illustrates monitor and gas flow controller 50, automatic resuscitator 90 and gas supply 52. In this configuration, gas flows through flow meter 94 and gas supply line 126 into controller primary gas control valve 78. Primary gas control valve 78 allows for distribution of gas into resuscitator input line 98 and conversely into automatic resuscitator 90. Also, [0048] discloses a valve stays open and permit gas flow from gas supply. By definition, this is continuous flow.
Regarding the excepted: 
“for the at least controllably selecting the flow rate,” Thompson, as above, discloses the gas flow rate of the cited system to be up to and including 40 liters per minute. Thompson doesn’t include the system being in the range of 2 to 8 liters per minute. However, it would have been obvious at the time the claimed invention was filed to include into Thompson the feature of regulating flow rate to be between 2-8 liters per minute. It would have been obvious at the time the claimed invention was filed for one of ordinary skill in the art to try and include the sourcing of gas at 2-8 liters per minute within the cited capability of 40 liters per minute. One of ordinary skill in the art, apprised of a known capability of a system would have included any range within the capacity of a system as the stated system’s limits can provide the claimed amount. 
Claims 2, 7, 8, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al. U.S. 2009/020560 in view of  McCombs et al., U.S. 6,186,477 (see IDS). 
On claim 2, Thomson cites except:
The gas valve according to claim 1, wherein the first sub-regulating system and the second sub-regulating system are controlled by two distinct actions in the regulating system. Thompson, figure 13, discloses an embodiment in which at least two different valves, 78 and 84, regulate the follow of oxygen from tank 52 to patient 130. However, this arrangement isn’t disclosed as being controlled via two distinctive actions. 
In the same art of oxygen regulation, McCombs, col. 1, lines 25-30 discloses an oxygen by-pass system used to make available an alternate flow path in an oxygen feed system. The alternative flow path is continuous and is in parallel to the primarily used oxygen system. 
One of ordinary skill in the art at the time of the claimed invention would have replaced Thomson’s feature with McCombs’s system such that the claimed invention is realized. McCombs discloses a known embodiment for bypassing a normally used gas flow path with an alternative path. One of ordinary skill in the art would have used such a feature as an emergency bypass in case the primarily used path is damaged or unusable. 
On claim 7, Thomson and McCombs cites: 
The gas valve according to claim 1, wherein a state of the first sub-regulating system does not influence a setting of the second sub-regulating system when the second sub-regulating system is used for controlling a continuous flow.  See the rejection of claim 2 which discloses the same subject matter as claim 7 and is rejected for the same reasons. 
On claim 8, Thomson and McCombs cites except: 
The gas valve according to claim 1. wherein a state of the second sub-regulating system does not influence a setting of the first sub-regulating system when the first sub-regulating system is used for controlling a pulsed flow. 
As disclosed in the rejection of claim 2, Thomson and McCombs is used in a construction wherein if a primary oxygen flow system is defective, a secondary alternative system is used to by-pass the primary. Neither Thomson nor McCombs includes an embodiment wherein the second sub-system doesn’t influence the setting of the first system. 
However, it would have been obvious at the time the claimed invention was filed to include such an operation in which the alternative flow system doesn’t affect the primary. As stated in the rejection of claim 2, the primary flow system is bypassed with a secondary flow system when the primary system is damaged or rendered inoperative. Therefore, once the primary system is found damaged or inoperative, the secondary system takes the place of the primary system. Yet, the state of the primary system, unless it has been repaired, would likely be unaffected by the alternative flow system. Thus, one of ordinary skill in the art would have included such a feature wherein in the case the primary system is inoperable, it is suggested the operation of the secondary system doesn’t affect the primarily used system in the above claimed manner. 
On claim 14, Thomson and McCombs discloses: 
A gas valve according to claim 1, wherein the gas valve is configured so that the first sub-regulating system and the second sub-regulating system are applied in parallel gas channels. See the rejection of claim 2 which discloses the same subject matter as claim 14 and is rejected for the same reasons. 
On claim 16, Thomson cites:
The gas valve according to claim 1, wherein the gas valve is based on solely mechanical and pneumatic operation.
Figure 11, 12, and [0039-43] disclose the operation of the modulator 20. In short, air pressure from the patient impinges on the face of piston 12, forcing piston 12 upward. The pneumatic part is from the patient’s airflow 12 while the mechanical part is piston 12 opening. 
On claim 20, Thomson cites except: 
A gas valve according to claim 1, wherein the connection component is adjusted for connecting the gas valve to an external supply network of medical gases at a pressure lower than 50 bars.
Thomson, while disclosing the operation of a gas supply system in [0046], doesn’t specifically disclose an ambient pressure at which the system is operating. One of ordinary skill in the art can presume the operating atmosphere is at least 1 bar (or 14.7 psia) and thus, any pressures applied to a patient via the gas system is at a positive pressure above 1 bar. Thomson doesn’t disclose the excepted claim limitations. 
In the same art of oxygen supply systems, McCombs, col. 3, lines 52-56, discloses utilizing a gas supply system operating at least about 22 psig. Furthermore, the system is said to work reliably from about 10-50 psig, which is around 1.7-4.1 bar, which is lower than 50 bars. 
It would have been obvious at the time the claimed invention was filed to substituted the known operating pressures disclosed in McCombs in place of the system disclosed in Thomson such that the claimed invention is realized. One of ordinary skill in the art would have substituted the embodiment disclosed in McCombs into Thomson’s embodiment and the results of the substitution would have predicted the claimed invention. 
Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al. U.S. 2009/020560 in view of Sullivan, U.S. 4,345,593. 
On claim 18, Thomson cites except: 
A gas valve according to claim 1, wherein the gas valve comprises a system cut-off valve for cutting off the gas flow, which is activated by disconnecting the one-channel nasal cannula or the two-channel nasal cannula from the one-channel feedthrough or two-channel feedthrough. 
Thomson, while disclosing an oxygen flow system supplying a patient indicating in figure 13, element 130, Thomson doesn’t disclose the above limitations. 
In the same art of breathing apparatuses, Sullivan, Abstract, discloses a face mask is connected to a source of breathing fluid through a pressure-demand regulator and a supply line. An automatic shut-off device in the supply line upstream of the regulator permits the peak flow of a predetermined breathing requirement but is responsive to abnormal flow conditions, as for example where a mask is removed from the wearer, to close the supply line and thereby prevent wasting of the air breathing fluid supply. The apparatus can be manually reset to normal operation and will reset itself after the mask is repositioned on the wearer.
It would have been obvious at the time the claimed invention was filed to modify Thomson to use the embodiment disclosed in Sullivan. One of ordinary skill in the art would have implemented this feature to “prevent wasting of the air breathing fluid supply.”
  Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al. U.S. 2009/020560 in view of Zaiser et al., U.S. 2008/0173304.  
On claim 19, Thomson cites except: 
A gas valve according to claim 1, wherein the gas valve is provided with a one-channel feedthrough in order to connect a one-channel nasal cannula for supplying medical gas to a patient or where the gas valve is provided with a two-channel feedthrough in order to connect a two-channel nasal cannula for supplying medical gas. 
Thomson, figure 13, discloses a patient being fed oxygen as indicated in lungs 130. The oxygen’s feeding is not specifically disclosed.
In the same art of medical gas supplying, Zaiser, discloses in [0007] “When the patient inhales, oxygen is delivered by the delivery port through a delivery hose until inhalation ends. Because the two hoses of the cannula do not intermingle, the conserver is able to deliver oxygen the entire time the patient is inhaling.” In short, Zaiser discloses multi-hose cannula’s are used in the oxygen delivery. 
It would have been obvious at the time the claimed invention was filed to modify Thompson’s oxygen supply system using the features disclosed in Zaiser such that the claimed invention is realized. Zaiser discloses using cannulas in the delivery of oxygen to a patient. One of ordinary skill in the art would have substituted Zaiser’s cannula into the oxygen supply system disclosed in Thomson and the results of the substitution would have predicted the claimed invention. 
Allowable Subject Matter
Claims 10 and 11 are objected to for including allowable subject matter but depend on rejected claim 1 but would be otherwise allowed if amended into the independent claim.  Claim 10 is allowed for the same reasons articulated in copending application 14/116,934 (now U.S. 10,695, 525). See the Notice of Allowance for 14/116,934, submitted 2/12/2020.   
Foreign Priority
Foreign priority is claimed to Belgium application 2011/0289, dated 5/10/2011 (see attached Bib Data Sheet). However, foreign priority documentation has not been shown in either this or copending application 14/116,934.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed, whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683